Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The following is an examiner's statement of reasons for allowance: The closest prior art to Gertzmann discloses aqueous polyurethane dispersions with a hard segment content of 61% comprising the reaction product of a polyester polyol, DMPA, water, 1,6-hexanediol, isophorone diisocyanate, ethylene diamine, and diethylene glycol monomethyl ether. Gertzmann fails to teach an amorphous polyester polyol comprising O-phthalic anhydride that has a Tg of less than -30°C. Polyester polyols comprising O-phthalic anhydride is known in the prior art (see secondary references). However, the selection of the amorphous polyester polyol comprising O-phthalic anhydride that has a Tg of less than 30°C has not been taught or suggested in the prior art. Accordingly, there would be no motivation to substitute the polyester polyol of the secondary references for the polyester polyol of Gertzmann without improper hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450.  The examiner can normally be reached on M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763